 

Case 1:20-cv-07337-GBD Document 12 Filed 01/07/21, Page 1 of 1

he
so Me,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

weer ewxneeen ene we ewe wee ee ewe ee ew eee ew wee eee eee ee xX ‘ *
DAVID Z. KIM and AE JA KIM, : ty
: «a2
Plaintiffs, : mee Cf
. ORDER
-against- :
; 20 Civ. 7337 (GBD)
FEDEX CORPORATION, :
Defendant. :
we ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

The February 10, 2021 initial conference is rescheduled from 9:30 a.m. to 10:30 a.m. and
converted into an oral argument on Defendant’s motion to dismiss, (ECF No. 5).
Dated: New York, New York

January 7, 2021
SO ORDERED.

GEQ@RGFE#B. DANIELS
United States District Judge

 

 
